      Case 2:20-cv-01143-DLR Document 16 Filed 06/17/20 Page 1 of 11



 1   MARK BRNOVICH
     ATTORNEY GENERAL
 2   Joseph A. Kanefield (No. 15838)
       Chief Deputy & Chief of Staff
 3   Brunn (“Beau”) W. Roysden III (No. 28698)
       Division Chief
 4   Drew C. Ensign (No. 25463)
 5     Deputy Solicitor General
     Jennifer J. Wright (No. 27145)
 6   Robert J. Makar (No. 33579)
       Assistant Attorneys General
 7   2005 N. Central Avenue
     Phoenix, Arizona 85004
 8   Telephone: (602) 542-5200
     Drew.Ensign@azag.gov
 9
10   Attorneys for Proposed Intervenor-
     Defendant State of Arizona
11
                               UNITED STATES DISTRICT COURT
12
                                    DISTRICT OF ARIZONA
13
     Arizona Democratic Party, et al.,
14
                        Plaintiffs,             Case No: 2:20-cv-01143-DLR
15   vs.
16                                              STATE’S MOTION TO INTERVENE
     Katie Hobbs, et al.,
17
                         Defendants,
18                       and
19   State of Arizona,
20                       Proposed Intervenor-
                         Defendant.
21
22
23
24
25
26
27
28
         Case 2:20-cv-01143-DLR Document 16 Filed 06/17/20 Page 2 of 11



 1           The State of Arizona (“State”) respectfully moves under Rule 24 to intervene in
 2   this matter, both of right and permissively, to defend the laws and policies challenged in
 3   this action.   Plaintiffs oppose this motion.      The County Recorders of Coconino,
 4   Maricopa, Mohave, Navajo, Pima, Pinal, and Yavapai Counties have all indicated that
 5   they do not object to the State’s motion. The Gila County Recorder takes no position on
 6   this motion pre-filing. Arizona Secretary of State Katie Hobbs (the “Secretary”) takes
 7   no position on this motion.
 8                                      INTRODUCTION
 9           The State seeks to intervene in this challenge to several of its statutory and
10   administrative provisions that collectively require that voters using absentee ballots sign
11   the affidavit attached to their ballot and permit only pre-election curing of unsigned
12   ballots (the “Acts”). Doc. 1 at 16. All of the requirements for intervention as of right
13   are readily satisfied here. First, this motion is timely—filed only a week after Plaintiffs’
14   challenge. Second, the State has protectable interests in defending and enforcing its
15   laws, which would be impaired by the relief sought. Third, the “minimal burden” of
16   demonstrating the inadequacy of existing parties is demonstrated by the fact that (1) the
17   lead Defendant, the Secretary, has repeatedly refused to defend Arizona law against legal
18   challenges or abandoned defense of Arizona law on appeal despite prevailing below and
19   (2) it is unclear whether remaining Defendants have the resources necessary to mount a
20   vigorous defense in this case concerning an impending election.
21           Alternatively, this Court should grant permissive intervention. The State seeks to
22   raise common arguments of law and fact in defense of the Acts and its participation will
23   aid this Court in resolving this matter.      In particular, the State’s participation may
24   facilitate coordination among Defendants and streamline the number of submissions.1
25
     1
26      Given the fast-moving timing of this suit, the State respectfully seeks leave from the
     requirement of Rule 24(c) to attach a responsive pleading. The Ninth Circuit has made
27   plain that such an omission without seeking leave “is a purely technical defect which
     does not result in the disregard of any substantial right.” Westchester Fire Ins. v.
28   Mendez, 585 F.3d 1183, 1188 (9th Cir. 2009) (quotation marks omitted). “Courts . . .
     have approved intervention motions without a pleading where the court was otherwise

                                               1
      Case 2:20-cv-01143-DLR Document 16 Filed 06/17/20 Page 3 of 11



 1                                     LEGAL STANDARD
 2          Rule 24 provides for intervention both permissively and as-of right. A party may
 3   intervene as of right under Rule 24(a). In Wilderness Society v. U.S. Forest Service, the
 4   Ninth Circuit set forth its four-part test for analyzing a motion to intervene of right under
 5   Rule 24(a)(2):
 6                 (1) the motion must be timely; (2) the applicant must claim a
                   “significantly protectable” interest relating to the property or
 7                 transaction which is the subject of the action; (3) the
                   applicant must be so situated that the disposition of the
 8                 action may as a practical matter impair or impede its ability
                   to protect that interest; and (4) the applicant’s interest must
 9                 be inadequately represented by the parties to the action.
10   630 F.3d 1173, 1177 (9th Cir. 2011) (en banc) (citation omitted).
11          This analysis is “guided primarily by practical considerations, not technical
12   distinctions.” Southwest Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 818 (9th
13   Cir. 2001) (quotation marks and citation omitted); see also Wilderness Soc’y, 630 F.3d at
14   1179 (reiterating importance of “practical and equitable considerations” as part of
15   judicial policy favoring intervention) (quotation marks and citation omitted).          “[A]
16   district court is required to accept as true the non-conclusory allegations made in support
17   of an intervention motion.” Berg, 268 F.3d at 819.
18          In addition, Rule 24(b)(1)(B) provides that “the court may permit anyone to
19   intervene who … has a claim or defense that shares with the main action a common
20   question of law or fact.” Along with timeliness, “all that is necessary for permissive
21   intervention is that intervenor’s ‘claim or defense and the main action have a question of
22   law or fact in common.’” Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1108
23   (9th Cir. 2002) (quoting 24(b)(1)(B)).2
24
     apprised of the grounds for the motion.” Beckman Indus. Inc., v. Int’l Ins. Co., 966 F.2d
25   470, 474 (9th Cir. 1992). The State intends to file a motion to dismiss or answer at an
     appropriate time but wishes to avoid any delay in presenting this motion to this Court.
26   Nor would a responsive pleading—which would overwhelmingly consist of pro forma
27   denials—serve any meaningful purpose at this time.
     2
       Kootenai Tribe also has language regarding intervention as of right that was overruled
28   in Wilderness Society. Wilderness Society does not undermine Kootenai Tribe’s holding
     regarding permissive intervention, however.

                                               2
      Case 2:20-cv-01143-DLR Document 16 Filed 06/17/20 Page 4 of 11



 1          The Attorney General is empowered by Arizona law to seek intervention in
 2   federal court on behalf of the State. See A.R.S. § 41-193(A)(3) (empowering
 3   Department of Law to represent the State in federal courts); see also A.R.S. § 41-192(A)
 4   (vesting Attorney General with direction and control of Department of Law).
 5                                          ARGUMENT
 6      I. THE STATE IS ENTITLED TO INTERVENE AS OF RIGHT
 7          Each of the four requirements for intervention as of right are satisfied here: (1)
 8   the State’s motion is timely, (2-3) the State has protectable interests in defending and
 9   enforcing its laws, which would plainly be impaired by the requested relief, and (4) the
10   existing parties do not adequately represent the State’s interests.
11          A. The State’s Motion To Intervene Is Timely
12          The State’s motion is plainly timely. This suit was filed last Wednesday, exactly
13   a week ago. The Ninth Circuit has found timely considerably greater intervals. See,
14   e.g., Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1397 (9th Cir. 1995) (motion
15   was timely when motion filed “four months after [plaintiff] filed the action” and “before
16   any hearings or rulings on substantive matters.”); Sierra Club v. EPA, 995 F.2d 1478,
17   1481 (9th Cir. 1993) (holding intervention was clearly timely where it was filed “before
18   the EPA had even filed its answer”).
19          B. The State Has A Significant Protectable Interest In The Subject Matter
               Of This Action, Which Would Be Affected By Any Adverse Ruling
20
21          “There is ‘no doubt’ that a state has standing to defend the constitutionality of its
22   statutes.” Arizonans for Fair Elections v. Hobbs (hereinafter, “Fair Elections”), No.
23   CV-20-00658, __ F. Supp. 3d __, 2020 WL 1808667, at *2 (D. Ariz. Apr. 9, 2020)
24   (quoting Va. House of Delegates v. Bethune-Hill, 139 S. Ct. 1945, 1951 (2019)); see also
25   Fed. R. Civ. P. 5.1(c) (permitting intervention by state attorney general when
26   constitutionality of state’s statutes is questioned). Similarly, “a state suffers irreparable
27   injury whenever an enactment of its people or their representatives is enjoined.”
28   Coalition for Economic Equity v. Wilson, 122 F.3d 718, 719 (9th Cir. 1997); accord


                                               3
      Case 2:20-cv-01143-DLR Document 16 Filed 06/17/20 Page 5 of 11



 1   Maryland v. King, 133 S. Ct. 1, 3 (2012) (Roberts, C.J., in chambers) (same). And
 2   “because the Article III standing requirements are more stringent than those for
 3   intervention under rule 24(a),” where a State has standing to defend a law, that “standing
 4   under Article III compels the conclusion that they have an adequate interest under” Rule
 5   24. Yniguez v. State of Arizona, 939 F.2d 727, 735 (9th Cir. 1991).
 6          The State also has a compelling interest in structuring its elections. See Burdick
 7   v. Takushi, 504 U.S. 428, 433 (1992); John Doe No. 1 v. Reed, 561 U.S. 186, 197 (2010)
 8   (“The State’s interest in preserving the integrity of the electoral process is undoubtedly
 9   important.”). Invalidation of any state election procedure undoubtedly has an effect on
10   the State sufficient to support intervention. And because that is precisely the relief that
11   Plaintiffs seek, the potential-impairment requirement is plainly satisfied here.
12          C. Existing Parties Do Not Adequately Represent The State’s Interests
13          The “burden of showing inadequacy of representation is ‘minimal’ and satisfied if
14   the applicant can demonstrate that representation of its interests ‘may be’ inadequate.”
15   Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 898 (9th Cir. 2011)
16   (quoting Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003)). Courts consider
17   several factors, including
18          (1) whether the interest of a present party is such that it will undoubtedly
            make all of a proposed intervenor’s arguments; (2) whether the present
19          party is capable and willing to make such arguments; and (3) whether a
20          proposed intervenor would offer any necessary elements to the proceeding
            that other parties would neglect.
21
22   Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 952 (9th Cir. 2009) (citation
23   omitted).
24          The Secretary, on four previous occasions in just the last five months, has
25   demonstrated that she will not defend Arizona law fully.           In those instances, the
26   Secretary has variously (1) declined to defend state election laws from constitutional
27   challenge, (2) affirmatively supported the relief sought by plaintiffs, (3) abandoned
28   defense of Arizona law on appeal despite prevailing in this Court, and/or (4)


                                               4
         Case 2:20-cv-01143-DLR Document 16 Filed 06/17/20 Page 6 of 11



 1   affirmatively undermined the State’s or Attorney General’s efforts to defend Arizona
 2   law.    Far from being able to rely upon the Secretary to “make all of [the State’s]
 3   arguments,” the State cannot even rely upon the Secretary to refrain from active
 4   impairment of the defense of Arizona laws.3 The Secretary is certainly within her rights
 5   to advance any position that she wishes in litigation. But this history means that the
 6   State is also within its rights to intervene in actions such as these to ensure robust
 7   defense of its interests.
 8           For example, in DNC v. Hobbs, 948 F.3d 989 (9th Cir. 2020), the Secretary
 9   initially declined to defend Arizona’s general prohibition on ballot harvesting but did
10   defend its out-of-precinct rule. Makar Decl. Ex. A. But following the Ninth Circuit’s en
11   banc decision, she not only announced her decision to “not appeal [that] case to the
12   United States Supreme Court” but she (1) abruptly reversed course and announced that
13   “her predecessors’ OOP [out-of-precinct] Policy needlessly disenfranchised Arizona
14   citizens and therefore should be abandoned,” Makar Decl. Ex. B, and actively opposed
15   intervention by the State, id., which sought to avoid any standing/vehicle issues with
16   seeking Supreme Court review on the out-of-precinct issue. Makar Decl. Ex. C. That
17   active undermining of the State’s efforts to seek Supreme Court review to vindicate its
18   laws was unsuccessful, with the Ninth Circuit voting to grant intervention to the State by
19   a 10-1 vote. Makar Decl. Ex. E. The Secretary has further announced that she intends
20   “to file a brief in opposition” to the petitions for certiorari filed by the State and its
21   Attorney General. See Makar Decl. Ex. F.
22           The Secretary is of course within her rights as a party to oppose the State’s and
23   the Attorney General’s petitions for certiorari. But those petitions seek to vindicate
24
     3
25      It is also unclear whether the County Defendants would be able to mount a vigorous
     defense of the laws at issue here given this suit concerns the impending November
26   election. Nor is it clear that they intend to make all of the arguments that the State
     intends to. But the State, through its Attorney General/Department of Law, has
27   extensive experience with electoral challenges. The potential that this expertise may be
     material in this highly expedited suit further supports the State’s position. This Court
28   recently granted intervention in similar circumstances even where all 15 county
     recorders were named. See Fair Elections, 2020 WL 1808667, at *4.

                                              5
         Case 2:20-cv-01143-DLR Document 16 Filed 06/17/20 Page 7 of 11



 1   Arizona law against constitutional challenges and the Secretary’s actions seek
 2   affirmatively to undermine those efforts despite taking an oath to support and defend the
 3   laws of the State. See A.R.S. § 38-231. That is not even conceivably “adequate”
 4   defense of the State’s interests. Indeed, it is active and affirmative offense against them.
 5   Given those circumstances, there is ample reason to doubt the adequacy of the
 6   Secretary’s defense of Arizona law.
 7           The inadequacy of the Secretary’s representation is similarly apparent from
 8   Miracle v. Hobbs, __ F. App’x __, No. 19-17513, 2020 WL 2097280 (9th Cir. May 1,
 9   2020). Although the Secretary had prevailed below, id. at *1, she became a “nominal
10   defendant only” during the pendency of the appeal. Id. at *1 n.1. As a result, the State
11   moved to intervene to defend the Secretary’s victory in light of her changed position on
12   appeal. That motion too was successful, and granted a mere five days after filing. See
13   Makar Decl. Ex. G.
14           The Secretary again demonstrated her unwillingness to defend Arizona law—or
15   even refrain from actively impairing the defense of Arizona law—in a pair of recent
16   cases. See Fair Elections, 2020 WL 1808667, at *4; Arizonans for Second Chances v.
17   Hobbs, No. CV-20-0098-SA (Ariz. S. Ct. May 13, 2020).4 In both cases, plaintiffs
18   sought relief contrary to a bedrock, 108-year-old provision of the Arizona Constitution
19   that required in-person execution of signatures on initiative petitions. The Secretary,
20   however, announced that she would not “oppose the request being made by these
21   organizations”5—i.e., affirmatively supported invalidation of Arizona law rather than
22   seeking to defend it. And she notably filed briefs in support of that relief in this Court,
23   the Ninth Circuit, and the Arizona Supreme Court.
24           Given these circumstances, the State’s motion satisfies the minimal burden of
25   demonstrating inadequacy of representation.
26
     4
                  Available       at     https://www.azag.gov/sites/default/files/docs/press-
27   releases/2020/rulings/Arizonans_for_Second_Chances_Order_5_13_2020.pdf
28   5
            See Secretary of State, Press Release (Apr. 6, 2020) available                    at
     https://azsos.gov/about-office/media-center/press-releases/1158; Makar Decl. Ex. D.

                                               6
      Case 2:20-cv-01143-DLR Document 16 Filed 06/17/20 Page 8 of 11



 1          D. This Court And The Ninth Circuit Have Repeatedly Granted
               Intervention In Analogous Circumstances
 2
 3          The question of whether the State can intervene in election matters does not come
 4   to this Court on a blank slate this election cycle. Far from it. This Court and the Ninth
 5   Circuit have both repeatedly concluded that the State has the right to do so. This case
 6   should be no different.
 7          As discussed above, in DNC v. Hobbs the Ninth Circuit had little difficulty in
 8   concluding that the State should be permitted to intervene by an extremely lopsided 10-1
 9   vote. Makar Decl. Ex. E. Similarly, the Ninth Circuit unanimously concluded that the
10   State should be granted intervention following the Secretary’s decision to become a
11   nominal party in Miracle.
12          This Court similarly granted intervention in Fair Elections.         As this Court
13   explained, “Basic principles of federalism should permit the State the opportunity to
14   defend its laws before they are declared unconstitutional.” Fair Elections, 2020 WL
15   1808667, at *4.     And the Arizona Supreme Court granted the Attorney General
16   intervention in Arizonans for Second Chances without dissent.
17          The same result should obtain here.
18   II.    ALTERNATIVELY, THIS COURT SHOULD GRANT PERMISSIVE
            INTERVENTION
19
20          Even if the Court declines to grant the State’s timely motion to intervene as of
21   right, this is precisely the type of case where permissive intervention is warranted.
22   Federal courts may permit intervention by litigants who have “a claim or defense that
23   shares with the main action a common question of law or fact.”            Fed. R. Civ. P.
24   24(b)(1)(B). Where a litigant “timely presents such an interest in intervention,” the
25   Court should consider
26                 the nature and extent of the intervenors’ interest, their
                   standing to raise relevant legal issues, the legal position they
27                 seek to advance, and its probable relation to the merits of the
28                 case[,] whether changes have occurred in the litigation so
                   that intervention that was once denied should be reexamined,

                                               7
      Case 2:20-cv-01143-DLR Document 16 Filed 06/17/20 Page 9 of 11



 1                 whether the intervenors’ interests are adequately represented
                   by other parties, whether intervention will prolong or unduly
 2                 delay the litigation, and whether parties seeking intervention
 3                 will significantly contribute to full development of the
                   underlying factual issues in the suit and to the just and
 4                 equitable adjudication of the legal questions presented.
 5   Perry v. Schwarzenegger, 630 F.3d 898, 905 (9th Cir. 2011) (citation omitted).
 6          As explained more fully above, the State has a compelling interest in the outcome
 7   of this action and has standing to defend the constitutionality of its laws. See also A.R.S.
 8   § 41-193(A)(3) (granting authority to the Attorney General to defend the State in federal
 9   court). It further seeks to advance “defense[s] that share[] with the main action …
10   common question[s] of law or fact,” Fed. R. Civ. P. 24(b)(1)(B)—i.e., arguments that the
11   State’s Acts are constitutional.       Because “the State has standing to defend the
12   constitutionality of its election statutes, which are at the core of the State’s duties as well
13   as at the core of the merits of this case.” Fair Elections, 2020 WL 1808667, at *5.
14          Furthermore, the State’s motion is timely as discussed above. And the State’s
15   participation will not unnecessarily prolong, prejudice, or unduly delay the litigation.
16   Indeed, the State’s participation will “significantly contribute to … the just and equitable
17   adjudication of the legal questions presented.”         Schwarzenegger, 630 F.3d at 905
18   (citation omitted).
19          Permissive intervention is also warranted because the State can serve a useful role
20   in coordinating defensive efforts on behalf of the County Defendants. Absent such
21   coordination, this Court’s consideration of the issues presented could easily be frustrated
22   by a proliferation of filings. But if the State is granted intervention, it commits to
23   coordinating defensive efforts to the greatest extent possible consistent with its duties to
24   defend its laws.
25          Notably, this Court concluded that permissive intervention was also “more than
26   warranted” in similar circumstances in Fair Elections. 2020 WL 1808667, at *5. It is
27   also “more than warranted” here.
28


                                                8
     Case 2:20-cv-01143-DLR Document 16 Filed 06/17/20 Page 10 of 11



 1                                         CONCLUSION
 2          For the reasons stated above, the State requests that the Court grant its motion to
 3   intervene, either as of right or permissively.
 4
 5   Respectfully submitted this 17th day of June, 2020.
 6
                                                MARK BRNOVICH
 7                                              ATTORNEY GENERAL
 8
                                                By: s/ Drew C. Ensign
 9                                              Joseph A. Kanefield (No. 15838)
                                                  Chief Deputy & Chief of Staff
10                                              Brunn (“Beau”) W. Roysden III (No. 28698)
11                                                Division Chief
                                                Drew C. Ensign (No. 25463)
12                                                Deputy Solicitor General
                                                Jennifer J. Wright (No. 27145)
13                                              Robert J. Makar (No. 33579)
                                                  Assistant Attorneys General
14                                              2005 N. Central Avenue
                                                Phoenix, Arizona 85004
15                                              Telephone: (602) 542-5200
                                                Drew.Ensign@azag.gov
16
17
                                                Attorneys for Proposed Intervenor-
18                                              Defendant State of Arizona

19
20
21
22
23
24
25
26
27
28


                                                9
     Case 2:20-cv-01143-DLR Document 16 Filed 06/17/20 Page 11 of 11



 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on this 17th day of June, 2020, I caused the foregoing
 3   document to be electronically transmitted to the Clerk’s Office using the CM/ECF
 4   System for Filing and transmittal of a Notice of Electronic Filing to the following
 5   CM/ECF registrants:
 6
 7   Alexis E. Danneman
 8   Joshua L. Boehm
     PERKINS COIE LLP
 9   2901 North Central Avenue, Suite 2000
10   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
11   Facsimile: 602.648.7000
     ADanneman@perkinscoie.com
12   JBoehm@perkinscoie.com
13
14   s/ Drew C. Ensign
     Drew C. Ensign
15
16   Attorneys for Proposed Intervenor-
     Defendant State of Arizona
17
18
19
20
21
22
23
24
25
26
27
28


                                              10
